DISSENTING STATEMENT BY
MUSMANNO, J.:
¶ 1 I respectfully dissent from the majority’s conclusion that it is within the courts’ inherent powers to seal a coroner’s report where the Commonwealth establishes that release of the report would interfere with an ongoing criminal investigation. Although I am extremely reluctant to impede a criminal investigation, I am constrained to agree with the trial court that the Coroner’s Act, 16 P.S. §§ 1231-1253, explicitly mandates the filing of all coroners’ reports within 30 days of the end of each year and provides no exceptions for official records connected with criminal investigations. This Court cannot judicially engraft an amendment to that statute.
¶2 However, I would respectfully recommend that our. Legislature revisit the Coroner’s Act to consider its ramifications on criminal investigations.
¶ 3 Accordingly, I dissent.